Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133) and further in view of Huang et al. (USPGPub 2007/0292510) and further in view of Chopra (US6960357) and further in view of Shimizu et al. (USPGPub 2005/0003005).
Regarding claims 17 and 20, He teaches that it is known to provide a powder (reasonably considered to be a mixed powder because it comprises a mixture of components) comprising lansoprazole coated inert cores (See Preparation of Multiple Coating Pellets of LSP section), preparing a binding liquid comprising sodium carbonate and water (Table 1, alkaline layer and Fig.2) and depositing a layer of the binding liquid and alkaline material on the surface of the drug coated cores followed by drying. He fails to teach wherein the composition is further granulated.  However, Brueck-Shefler teaches that proton pump inhibitor coated pellets, such as those of He are known to be further granulated by spraying a granulating suspension thereon in order to make the coated pellets useful for 
Regarding claim 18, He specifically teaches using 10% sodium carbonate based on 100 parts of LSP (See Preparation of Multiple Coating Pellets of LSP section).
Regarding claim 19, the mixed powder of He comprises both water-soluble polymers and diluents (see Table 1).
Regarding claim 22, the HPMC of He is considered to be an “enteric substrate”.
Regarding claim 23, the drying of He is performed at 40C (See Preparation of Multiple Coating Pellets of LSP section).	
Regarding claim 26, although the primary reference (He) does not teach granulating and drying a product in conjunction with a particular temperature range using a mesh screen, Chopra explicitly and concisely teaches this concept (Example 5) wherein the addition of a mesh screen to the drying step clearly provides control over the size of the final product produced.  It is the position of the examiner that it would have been obvious for one of ordinary skill in the art before the effective filing date of the . 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets" AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133) and Huang et al. (USPGPub 2007/0292510) and further in view of Chopra (US6960357) and further in view of Shimizu et al. (USPGPub 2005/0003005) as applied to claims 17-20, 22-23 and 26 above and further in view of Kofler et al. (USPGPub 2003/0175348).
	Regarding claim 24, the teachings of He in view of Brueck-Shefler and further in view of Huang are as shown above. He in view of Brueck-Shefler and further in view of Huang fails to teach the use of any of the components listed as a mixture with the granulated portion of He in view of Brueck-Shefler and further in view of Huang for tableting purposes.  However, Kofler teaches that when tableting drugs containing pellets of proton pump inhibitors [0018-0019], it is known to combine the coated pellets with mannitol, wherein mannitol is a known sweetener and taste masker.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pellets of He in view of Brueck-Shefler and further in view of Huang with mannitol as described by Kofler as a use of a known combining technique to improve similar proton pump inhibitor tableting operations in the same way, wherein taste masking would presumably be improved.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. ("Influences of Sodium Carbonate on Physiochemical Properties of Lansoprazole in Designed Multiple Coating Pellets"  AAPS Pharma SciTech, Vol. 11, No. 3, 09-2010. pp. 1287-1293) in view of Brueck-Shefler et al. (USPGPub 2008/0102133) and Huang et al. (USPGPub 2007/0292510) and further in view of Chopra (US6960357) and further in view of Shimizu et al. (USPGPub 2005/0003005) and further in view of Kofler et al. (USPGPub 2003/0175348) as applied to claim 24 above, and further in view of Min et al. (US5399700).
	Regarding claim 25, the teachings of He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler are as shown above.  He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler fails to teach the application of a water soluble layer and an enteric coating layer to the surface of the formed tablet.  However, Min teaches that that it is known to coat proton pump inhibitor containing tablets with a first water soluble coating layer followed by the application of an enteric coating layer (col. 5, lines 9-26), wherein it is realized by those of ordinary skill in the art that the purpose of an enteric coating, by definition, is to protect a drug from being dissolved in the acidic environment of the stomach.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating layers of Min to the proton pump inhibitor containing tablets He in view of Brueck-Shefler and further in view of Huang and further in view of Kofler as a use of a known coating technique to improve similar drug containing tablets in the same way, wherein those of ordinary skill in the art would readily recognize at least one benefit as being the protection of the drug of the tablet from the acidic environment of the stomach. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717